Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not define the maximum forward distance, the maximum rearward distance, the flared region and the upper and lower boundaries as recited in claim 64.  Although these structures can be discerned from the Figures, the originally filed specification does not particularly set forth these structures.  
Claim Rejections - 35 USC § 102
Claims 64 and 66-70 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated  by Ferris (6,723,001).  Note the basis for the rejections set forth in the office action filed December 22, 2020.
Regarding claim 66, Ferris teaches a flared region as shown in Figures 9 and 10 that defines a major axis.  This major axis extends continuously throughout the flare region, from the upper boundary to the lower boundary.  
Claim Rejections - 35 USC § 103
Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris (6,723,001) in view of Bloom, Jr. (6,506,128).  Note the basis for the rejections set forth in the office action filed December 22, 2020.  
Double Patenting
Claims 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 6 of U.S. Patent No. 10,456,639. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘639 substantially define the same invention as that of the instant claims.  Note the basis for the rejections set forth in the office action filed December 22, 2020.
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Regarding claim 64, the applicant contends that Ferris does not teach a handle portion having an asymmetrically flared portion extending from an upper boundary to a lower boundary as recited.  However, this argument is not persuasive as instant claim 64 does not recite these features.  It is noted that instant claim 64 does not define a handle portion and also does not state that the flared portion is asymmetrically formed as argued by applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Regarding the applicant’s argument that Figure 9 of Ferris does not teach the asymmetrically flared region, it is again noted that none of pending claims 64-70 require an asymmetric arrangement as argued.  
Regarding the applicant’s argument that Ferris does not provide front and rear edges where the distance to the front edge from the longitudinal axis is greater than the distance to the rear edge, attention is directed to Figure 10 of Ferris and the examiner’s basis for rejection set forth in the office action filed December 22, 2020.  Ferris provides a front edge (120) that is measured a distance along the line perpendicular to the longitudinal axis that is greater than the 
It is noted that the applicant’s deletion of the limitation for the major axis to increase continuously throughout the flared region necessitated the removal of the reference to Bloom, Jr.  
Regarding the double patenting rejection, this rejection has been maintained as the claimed invention is still taught by the claims of U.S. Patent No. 10,456,639.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711